Citation Nr: 0830639	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for allergies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from October 1969 to October 
1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims for service 
connection for a heart disability, sleep apnea, and 
allergies.  

In February 2007, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, a notation on a March 2007 
notification indicates that the veteran no longer desired a 
hearing.  See 38 C.F.R. § 20.702(e) (2007).  Accordingly, the 
Board will proceed without further delay.  


FINDING OF FACT

A heart disability, sleep apnea, and allergies, were not 
caused or aggravated by service, or by a service-connected 
disability.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability, 
sleep apnea, and allergies, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
a heart disability, sleep apnea, and allergies, with the 
claim for a heart disability to include as due to exposure to 
herbicides.  As discussed below, the veteran is shown to have 
received treatment for allergic rhinitis during service, and 
the claim for "allergies" is intended to include allergic 
rhinitis within its scope.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995). In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  However, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  

Service connection is currently in effect for "diabetes 
mellitus type II, with erectile dysfunction and onychomycosis 
and peripheral vascular disease," and peripheral neuropathy 
of the bilateral upper and lower extremities.  

The veteran's service medical records include a statement 
from a private physician, D.E.K., M.D., dated in January 
1970, which states that the veteran had been seen on 
"numerous occasions in the past five years for allergic 
rhinitis," and that his symptoms were fairly well-controlled 
with antihistamines, and did not seem to be seasonal in 
nature.  An entrance examination report, dated in August 
1969, does not contain any relevant findings.  An associated 
"report of medical history" contains two notations of 
"treated for allergy," one notation of "allergic rhinitis 
- letter," and shows that the veteran indicated that he had 
a history of hay fever.  

Between June and July of 1970, he was treated for allergic 
rhinitis, to include desensitizing injections.  One of the 
reports notes that the veteran reported a six-year history of 
allergic rhinitis.  In addition, a June 1970 report has an 
undated statement from a physician stapled to it, which 
states that the veteran was being treated for severe 
recurrent allergic rhinitis.  In February 1971, he was 
treated for allergic rhinitis, at which time he received a 
profile which indicated that he was not to be assigned to 
areas with high pollen counts or areas without medical 
facilities.

The Board parenthetically notes that in January and June of 
1971, he was treated for complaints of sore throat, a cold, 
and/or chest pains, however, these treatments do not appear 
to involve allergies or rhinitis.  Specifically, the January 
1971 reports note viral bronchitis, and the June 1971 
treatment did not result in a diagnosis.  The veteran's 
separation examination report, dated in October 1971, shows 
that his nose, sinuses, lungs and chest, heart, and skin, 
were all clinically evaluated as normal, and that the veteran 
stated, "I am in good health!", providing evidence against 
his own claims.

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 2005 and 2007.  
Private treatment reports, dated in 2005, show treatment for 
complaints of symptoms that included coughing, chest 
congestion, shortness of breath, and wheezing.  His diagnoses 
included bronchitis, hypertension, diabetes mellitus, 
congestive heart failure, and dyslipidemia, and there were 
notations of pneumonia.  Private treatment reports, dated in 
2006, note that the veteran is morbidly obese, and show 
treatment for hypertension, sleep apnea, coronary artery 
disease, diastolic dysfunction, and possible atrial 
tachycardia.  

A VA examination report, dated in February 2006, notes that 
the veteran is morbidly obese, and that he weighed 363 
pounds.  This report further shows that the examiner stated 
that the veteran's hypertension was not due to his diabetes, 
and that his hypertension was diagnosed two years before his 
diagnosis of diabetes.  A May 2006 report from R.W., M.D., 
states that the veteran has an atrial flutter due to his 
sleep apnea, obesity, hypertension, and "all the associated 
risk factors [the veteran] has."  

A June 2007 VA examination report shows that the veteran 
weighed 337 pounds.  The impressions included hypertension 
"not due to diabetes mellitus, as it was diagnosed at the 
same time as the diabetes," atrial flutter "not due to 
diabetes mellitus," and sleep apnea, diagnosed three years 
ago, also not due to diabetes mellitus."  

VA progress notes, dated between 2006 and 2007, note that the 
veteran was morbidly obese, with a history of hypertension, 
allergic rhinitis, atrial flutter, hyperlipidemia, and sleep 
apnea.

The Board will first discuss the possibility of service 
connection on a direct basis.  

With regard to the claim for allergies, claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease in question existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted."  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.

In this case, the "report of medical history" accompanying 
the veteran's August 1969 entrance examination report 
contains two notations of "treated for allergy," one 
notation of "allergic rhinitis," and shows that the veteran 
indicated that he had a history of hay fever.  This report 
includes a notation of "allergic rhinitis - letter," which 
appears to be a reference to the January 1970 statement from 
D.E.K., M.D., and Dr. K's statement therefore appears to have 
been of record at the time of the August 1969 examination.  
His report shows that he stated that he had treated the 
veteran for allergic rhinitis for five years.  

Given the foregoing, the evidence is sufficient to show clear 
and unmistakable evidence that the veteran had a preexisting 
allergic rhinitis, and that such condition was "noted" upon 
entrance into service.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  Therefore, the presumption of soundness does not 
attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 
Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Importantly, the presumption of aggravation is applicable 
only if the pre-service disability underwent an increase in 
severity during service.  Id. at 296; see also Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  

The Board finds that there is clear evidence to show that the 
veteran's allergic rhinitis did not undergo an increase in 
disability during service.  Dr. K's statement shows that the 
veteran had a five-year history of allergic rhinitis prior to 
service, that his symptoms were only "fairly well 
controlled," and that his treatment included antihistamines.   
During service, the veteran received no treatment for 
allergies for the first eight months of service.  Between 
June and July of 1970, he was afforded desensitization 
treatment.  The next record of relevant treatment is dated 
about six months later, in February 1971, at which time he 
was profiled.  He received no other relevant treatment during 
his remaining service, a period of approximately eight 
months.  

In addition, under 38 C.F.R. § 3.306(b), the evidence of 
record pertaining to the manifestations of the disability 
subsequent to service are for consideration.  In this case, 
there are no relevant findings following separation from 
service, in October 1971, until 2005.  This is approximately 
33 years after separation from service.  The Board therefore 
finds that the veteran's pre-existing allergic rhinitis did 
not undergo an increase in disability during service.  As the 
disability underwent no increase in severity during service, 
aggravation may not be conceded, and service connection is 
not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With regard to the claims for a heart disability, and sleep 
apnea, the veteran's service medical records do not show any 
relevant treatment.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303(a).  The 
earliest medical evidence of a heart disability, or sleep 
apnea, is dated in 2005, which is approximately 33 years 
after separation from service.  This lengthy period of time 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence to show that a heart disability, or sleep apnea, is 
related to his service.  In this regard, the veteran is noted 
to have a complex medical history, to include morbid obesity, 
hypertension, allergic rhinitis, atrial flutter, and 
hyperlipidemia.  

In fact, the Board finds that the post-service medical 
record, as a whole, provides evidence against such a finding, 
indicating problems that began well after service, with no 
connection to service.  Thus, both service medical records, 
and the post-service treatment records, provide evidence 
against these claims, outweighing the veteran's lay 
statements.  Accordingly, service connection on a direct 
basis is not warranted.  See 38 C.F.R. § 3.303.  

The Board notes that the veteran's claim for a heart 
disability does not explicitly include hypertension, and that 
the medical evidence indicates that he has an atrial flutter 
which may be due to, at least in part, his hypertension.  In 
any event, the veteran's service medical records do not show 
treatment for hypertension, this condition is first shown at 
least 33 years after separation from service, hypertension is 
not shown to have been manifested to a compensable degree 
within one year of separation from service, and there is no 
competent evidence to show that hypertension is related to 
the veteran's service, or that it was caused or aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Therefore, the criteria for service connection for 
hypertension are not shown to have been met.  

Furthermore, although the veteran is shown to have served in 
Vietnam, the applicable law does not include any of the 
veteran's demonstrated, claimed conditions among the 
conditions for which presumptive service connection may be 
granted.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  In addition, there is no 
competent evidence to associate any of the claimed conditions 
with exposure to Agent Orange during service.  Combee.

To the extent that the veteran may have intended to assert 
that a heart disability, sleep apnea, or allergies, were 
caused or aggravated by any of his service-connected 
disabilities, there is no competent evidence in support of 
this aspect of the claims.  In this regard,  Dr. R.W.'s May 
2006 report states that the veteran has an atrial flutter due 
to his sleep apnea, obesity, hypertension, and "all the 
associated risk factors [the veteran] has."  The June 2007 
VA examination report shows that the examiner stated that the 
veteran's hypertension, atrial flutter, and sleep apnea, were 
not due to his diabetes mellitus.  The Board therefore finds 
that service connection for a heart disability, sleep apnea, 
and allergies, is not warranted under 38 C.F.R. § 3.310 or 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during active duty service 
for heart or sleep symptoms, that his preexisting allergic 
rhinitis was not aggravated by his service, and that a heart 
disability and sleep apnea were not caused or aggravated by 
his service, or a service-connected condition), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has a heart disability, sleep apnea, and 
allergies, that are related to his service, or a service-
connected disability.  

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
veteran's statements, both providing evidence against all 
claims, indicating problems that began decades after service 
with no connection to service.     
 
Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in November 2005 (all claims), and 
November 2006 (heart disability), the veteran was notified of 
the information and evidence needed to substantiate and 
complete the claims.  The November 2005 VCAA notice complied 
with the requirement that the notice must precede the 
adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records.  

The veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service medical records show that allergic 
rhinitis preexisted service, and he was treated for allergic 
rhinitis during service as noted.  Service medical records do 
not show any relevant treatment for heart symptoms or sleep 
apnea.  Further, there is no evidence of medical treatment 
for any of the claimed conditions until at least 33 years 
after separation from service, and there is no competent 
evidence to show or indicate that any of the claimed 
conditions were caused or aggravated by service, or by a 
service-connected disability, and the Board has determined 
that the evidence shows that allergic rhinitis was not 
aggravated by his service.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against these claims.  Therefore, there is sufficient 
competent medical evidence on file for the VA to make a 
decision on the claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


